Citation Nr: 1625291	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

The matters of service connection for an acquired psychiatric disorder (on a de novo basis) and disorders of the feet and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied service connection for adjustment disorder (claimed as a mental disorder) and personality disorder; no new and material evidence was received within one year of that decision.

2.  The evidence received since the June 2004 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed June 2004 rating decision denied a claim of service connection for adjustment disorder (claimed as a mental disorder) and personality disorder based essentially on finding that there was no evidence of a current psychiatric disorder which could be linked to the Veteran's military service and personality disorder is not considered a disability for purposes of VA compensation.  He did not appeal this decision (or submit additional evidence in the year following) and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the June 2004 rating decision included the Veteran's service treatment records (STRs), which include a December 1989 Dental Health Questionnaire showing a history of nervousness and a December 1989 report of psychiatric consultation which shows a diagnoses of adjustment disorder with mixed disturbance of emotions and conduct and personality disorder, NOS (not otherwise specified), with antisocial and immature features.  

Evidence received since the June 2004 rating decision includes the Veteran's competent hearing testimony under oath and a July 2014 VA mental disorders examination report.  Specifically, the Veteran testified that he started getting depressed in service when he was physically unable to do what he was supposed to do (as a result of his feet and back disorders) and that his psychiatric symptoms continued after service separation, when he self-medicated with alcohol and substance abuse.  In addition, the VA examination report includes diagnoses of unspecified depressive disorder and polysubstance dependence, in sustained full remission (August - November 2011 VA medical records show treatment for polysubstance abuse).  This evidence was not of record at the time of the prior rating decision, and is new.  As is noted above, for the purpose of reopening it is presumed credible.  The Veteran's statements attesting to continuous psychiatric symptoms since service and the diagnosis of unspecified depressive disorder on VA examination are also "material" as they raise a reasonable possibility of substantiating his claim.  Accordingly, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, 24 Vet. App. at 110, the Board finds that the evidence received since the prior final rating decisions is both new and material, and that the claim of service connection for an acquired psychiatric disorder may be reopened.  De novo consideration of the claim is addressed in the remand below.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder and the appeal is granted to this limited extent.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

Regarding the reopened matter of service connection for an acquired psychiatric disorder, as noted above, a July 2014 VA mental disorders examination report includes the diagnosis of unspecified depressive disorder.  However, the examination report does not include an opinion as to whether the Veteran's diagnosed psychiatric disorder is related to his military service.  Accordingly, a new VA examination to obtain a nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Notably, a congenital or developmental "defect" (such as a personality disorder diagnosed on December 1989 psychiatric consultation during service) is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also 38 C.F.R. § 3.303(c).

As to the matter of service connection for a back disorder, the Veteran's STRs include a December 1989 treatment report which notes his complaint of occasional mid to lower back discomfort and history of back problems prior to entry in service.  The STR notes that he has a "curvature" in his back and includes the assessment of "probable scoliosis."  In addition, the Veteran has testified that he was treated for back complaints in service which have persisted.  He is competent to testify as to his back symptoms.  

There was no back defect or diagnosis noted on the Veteran's enlistment examination and he denied having back pain on the contemporaneous Report of Medical History.  Thus, the Veteran would be presumed sound at enlistment.  Given the complaints of back pain in service and reference to a possible back defect that existed prior to service, the Board must address the presumption of soundness.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board must obtain a medical opinion.  

Regarding the back claim, at issue is also the matter of whether the scoliosis condition noted in the STRs is congenital in nature; and if, so whether it is a congenital defect (subject to superimposed disease or injury during service) or a congenital disease or disorder.  The opinion obtained on remand must address that question and include a complete rationale.

Finally, review of the record suggests that the medical evidence is incomplete.  Specifically, the Veteran testified that he receives VA treatment for his claimed disabilities.  In addition, in August 2013, he provided VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, indicating that he had received treatment for back problems from H. B. Watts, M.D.  The Veteran's complete VA treatment records and records from Dr. Watts have not been associated with his claims file and are unavailable for review.  Accordingly, development to secure the outstanding records is necessary (and adjudication of the matter of service connection for flat feet is deferred pending receipt of such records.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed disabilities and to provide authorizations for VA to obtain records of any such private treatment, to specifically include from Dr. Watts.  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder, to specifically include unspecified depressive disorder, is related to the Veteran's military service.  The examiner is asked to clarify whether any of the Veteran's currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder in service, and in turn, the result of the Veteran's military service.

The opinion should discuss the STRs (which note a history of nervousness on December 1989 Dental Health Questionnaire and December 1989 psychiatric evaluation of suicidal ideation), the July 2014 VA mental disorders examination report, the post-service mental health treatment records and the Veteran's assertions regarding his inservice psychiatric symptoms and post-service self-medication.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current back disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a)  Please identify (by medical diagnosis) any/each chronic spine disability found. 

b)  Explain whether congenital anomalies resulting in scoliosis are a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]

c)  If scoliosis is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability. 

d)  If scoliosis is a disease, does the evidence clearly and unmistakably show (obvious, manifest, and undebatable) that the Veteran's scoliosis pre-existed active service.

e)  If the answer to (d) is yes, does the evidence clearly and unmistakably show that the preexisting scoliosis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

f)  If the answer to either (d) or (e) is no, is it at least as likely as not that any currently diagnosed spine disability had its onset in service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein and the finding of the scoliosis in the December 1989 STR.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any additional development deemed necessary based on any additional evidence or argument received, to include affording the Veteran a VA examination in connection with his claim of service connection for flat feet, readjudicate the matters on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


